On writ of certiorari (322 U. S. 125) to review a judgement of the Court of Claims holding that the plaintiff was: entitled to recover the amount, subsequently withheld by the; Government from sums admittedly due to plaintiff for over-payments of income taxes, representing unpaid processing taxes claimed by the Government to be due under the contract involved.
The judgment of the Court of Claims was affirmed December 4,1944.
Mr. Justice Douglas
delivered the opinion of the court,, stating:
1. A contract for the sale of material to the United States contained the following provision: “Prices bid herein include any federal tax heretofore imposed by the Congress which is applicable to the material on this bid. Any sales tax, duties, imposts, revenues, excise or other taxes which may hereafter (the date set for the opening of this bid) be imposed by the Congress and made applicable to the material on this bid will be charged to the Government and entered on invoices as a separate item.” Held that the United States was not entitled to recover from the contractor processing taxes imposed by the Agricultural Adjustment Act, which taxes were “applicable” to the material within the meaning of the contract, but which, because subsequently adjudged invalid, were never collected from the contractor. United States v. Kansas Flour Mills Corp., 314 U. S. 212, distinguished.
2. Generally the United States as a contractor is to be treated as other contractors, and a contract which it draws is not to be judicially revised because it may have been improvident.
Mr. Justice Black dissented.